COURT OF APPEALS
                      EIGHTH DISTRICT OF TEXAS
                             EL PASO, TEXAS
                                    §
 HAROLD KING A/K/A HAROLD                      No. 08-16-00184-CV
 KEENE,                             §
                                                  Appeal from the
                     Appellant,     §
                                             County Court at Law No. 4
 v.                                 §
                                              of Travis County, Texas
 MARGO GEORGE,                      §
                                             (TC# C-1-CV-16-005327)
                      Appellee.     §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. It

appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes no other

order with respect thereto. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 3RD DAY OF MARCH, 2017.


                                              GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.